UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7025


NATHANAEL LENARD REYNOLDS,

                Plaintiff - Appellant,

          v.

CHIEF DEPUTY DUDLEY MUSIER; OFFICER WATSON,

                Defendants – Appellees,

          and

SHERIFF MICHAEL JOHNSON,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:15-cv-00388-MGL)


Submitted:   November 18, 2016             Decided:   November 23, 2016


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathanael Lenard Reynolds, Appellant Pro Se.   Edgar             Lloyd
Willcox, II, WILLCOX BUYCK & WILLIAMS, PA, Florence,             South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathanael        Lenard   Reynolds       appeals    the     district    court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

The   district    court     referred    this     case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                        The magistrate

judge recommended that relief be denied and advised Reynolds

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                        Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                   Reynolds has waived appellate

review    by    failing    to   file   objections        after    receiving    proper

notice.        Accordingly, we affirm the judgment of the district

court.

      We dispense with oral argument because the facts and legal

contentions      are    adequately     presented    in     the    materials    before

this court and argument would not aid the decisional process.

The motion for preparation of a transcript at government expense

is denied.

                                                                             AFFIRMED

                                           2